ICJ_102_SovereigntyPulau_IDN_MYS_1998-11-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA SOUVERAINETÉ
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONÉSIE/MALAISIE)

ORDONNANCE DU 10 NOVEMBRE 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER OF 10 NOVEMBER 1998
Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésiel Malaisie), ordonnance du 10 novembre 1998,
CI. JT. Recueil 1998, p. 429

Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesial Malaysia), Order of 10 November 1998,
LCJ. Reports 1998, p. 429

 

. N° de vente:
ISSN 0074-4441 Sales number 71 3
ISBN 92-1-070782-6

 

 

 
429

COUR INTERNATIONALE DE JUSTICE
1998 ANNÉE 1998

10 novembre
Rôle général
mor Fr 10 novembre 1998

AFFAIRE RELATIVE À LA SOUVERAINETÉ
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONÉSIE/MALAISIE)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. ODA, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HIGGINS,
MM.  PARRA-ARANGUREN, KOOIMANS, REZEK, juges;
M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 40 et 48 du Statut de la Cour et les articles 39, 40, 44
et 46 de son Règlement,

Rend l'ordonnance suivante:

Considérant que, par une lettre conjointe en date du 30 septembre
1998, déposée au Greffe de la Cour le 2 novembre 1998, les ministres des
affaires étrangères de la République d’Indonésie et de la Malaisie ont
notifié au greffier un compromis entre les deux Etats, signé à Kuala Lum-
pur le 31 mai 1997 et entré en vigueur le 14 mai 1998, date de l’échange
des instruments de ratification;

Considérant qu’aux termes dudit compromis les Parties prient la Cour de

«déterminer, sur la base des traités, accords et de tout autre élément
de preuve produit par les Parties, si la souveraineté sur Pulau Ligitan
et Pulau Sipadan appartient à la République d’Indonésie ou à la
Malaisie»:
430  PULAU LIGITAN ET PULAU SIPADAN (ORDONNANCE 10 XI 98)

Considérant que, conformément aux dispositions du paragraphe 3 de
l’article 40 du Règlement, le Gouvernement de l’Indonésie et le Gouver-
nement de la Malaisie ont fait connaître à la Cour qu’ils avaient nommé
comme agents aux fins de l'affaire S. Exc. M. Nugroho Wisnumurti et
S. Exc. M. Datuk Abdul Kadir Mohamad, respectivement; et que l’Indo-
nésie et la Malaisie ont en outre indiqué qu’elles avaient nommé comme
coagents S. Exc. M. l’ambassadeur d’Indonésie aux Pays-Bas (dont le
nom sera communiqué ultérieurement à la Cour) et S. Exc. M. A. Gana-
pathy, respectivement;

Considérant qu’au paragraphe 2 de l’article 3 du compromis les Parties
sont convenues que les pièces de la procédure écrite comprendraient les
documents suivants:

«a) un mémoire qui doit être soumis simultanément par chacune
des Parties au plus tard douze mois après la date de la notifica-
tion du présent compromis au Greffe de la Cour;

b) un contre-mémoire présenté par chacune des Parties au plus
tard quatre mois après la date à laquelle chacune aura reçu la
copie certifiée conforme du mémoire de l’autre Partie;

c) une réplique présentée par chacune des Parties au plus tard
quatre mois après la date à laquelle chacune aura reçu la copie
certifiée conforme du contre-mémoire de l’autre Partie:

d) une duplique, si les Parties en décident ainsi d’un commun
accord ou si la Cour décide d’office ou à la demande de l’une
des Parties que cette pièce de procédure est nécessaire et auto-
rise ou prescrit la présentation d’une duplique»,

Fixe comme suit la date d’expiration des délais pour le dépôt des pre-
mières pièces de la procédure écrite en l’espèce:
Pour le dépôt d’un mémoire par chacune des Parties, le 2 novembre 1999;

Pour le dépôt d’un contre-mémoire par chacune des Parties, le 2 mars
2000;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix novembre mil neuf cent quatre-vingt-dix-huit,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique d’Indonésie et au Gouvernement de la Malaisie.

Le président,
( Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
